               Case 1:15-cr-00867-RMB Document 616 Filed 03/27/20 Page 1 of 2




ROBERT M. CARY
  (202) 434-5175
  rcary@wc.com




                                            March 27, 2020



  Via ECF

  Hon. Richard M. Berman
  United States District Judge
  Southern District of New York
  Daniel Patrick Moynihan U.S. Courthouse
  500 Pearl Street
  New York, New York 10007

             Re:    United States v. Türkiye Halk Bankasi A.Ş., S6 15 Cr. 867 (RMB)

   Dear Judge Berman:

         Pursuant to the Court’s February 25, 2020, order, I attach Halkbank’s authorization to
  appear in the above-captioned case.



                                                        Respectfully,

                                                        S/ Robert M. Cary
                                                        Robert M. Cary
                                                        Williams & Connolly LLP
                                                        650 Fifth Avenue, Suite 1500
                                                        New York, NY 10019
                                                        rcary@wc.com
                                                        202-434-5175

  Enclosure

  cc:        Counsel of record
Case 1:15-cr-00867-RMB Document 616 Filed 03/27/20 Page 2 of 2
